ICJ_172_ApplicationCERD_QAT_ARE_2021-02-04_JUD_01_PO_02_FR.txt.                                                                                                 117




                      OPINION DISSIDENTE DE Mme LA JUGE SEBUTINDE

                [Traduction]

                   Première exception préliminaire soulevée par les Emirats arabes unis n’ayant
                pas, dans les circonstances de l’espèce, un caractère exclusivement préliminaire et
                devant être jointe au fond, conformément aux dispositions du paragraphe 4 de
                l’article 79ter du Règlement de la Cour — Question de savoir si les mesures prises
                le 5 juin 2017 par les Emirats arabes unis contre le Qatar et les Qatariens avaient
                ou non « pour but ou pour effet d’opérer une discrimination raciale », au sens du
                paragraphe 1 de l’article premier de la CIEDR, ayant notamment un caractère
                délicat et complexe, et ne pouvant être tranchée qu’après examen minutieux des
                éléments de preuve et des arguments présentés par les Parties au stade du
                fond — Conditions préalables énoncées à l’article 22 de la CIEDR formant en
                outre une alternative et n’étant donc pas cumulatives — Texte de l’article 22 de la
                CIEDR n’exigeant pas expressément qu’une partie épuise les procédures prévues
                par la convention avant de pouvoir saisir unilatéralement la Cour — Parties
                reconnaissant toutes deux que le Comité de la CIEDR et la procédure devant
                la Cour ont des rôles liés mais fondamentalement différents s’agissant de
                résoudre des différends entre Etats parties à la CIEDR — Comité œuvrant à
                la conciliation et émettant des recommandations, et Cour rendant des décisions
                de nature juridique et contraignante — Procédures pouvant par conséquent
                être poursuivies l’une et l’autre en parallèle par le Qatar sans être incompatibles —
                Jurisprudence bien établie de la Cour consistant de surcroît à rejeter toute
                contestation pour « abus de procédure » d’une demande fondée sur un titre de
                compétence valable hormis s’il est satisfait au critère exigeant des « circonstances
                exceptionnelles » — Emirats arabes unis n’ayant pas satisfait à ce critère —
                Requête du Qatar étant donc recevable et troisième exception préliminaire des
                Emirats arabes unis devant être rejetée.



                                                I. Introduction

                   1. Je n’ai pas voté avec la majorité de la Cour s’agissant de la conclu-
                sion énoncée aux paragraphes 113 et 114 de l’arrêt. Je soutiens respec-
                tueusement que la première exception préliminaire soulevée par
                les Emirats arabes unis n’avait pas, dans les circonstances de l’espèce,
                un caractère exclusivement préliminaire et aurait dû être jointe au fond,
                conformément aux dispositions du paragraphe 4 de l’article 79ter du
                Règlement (tel qu’amendé le 21 octobre 2019), qui prescrit que « [l]a
                Cour, après avoir entendu les parties, tranche la question préliminaire
                ou retient ou rejette l’exception préliminaire. Elle peut toutefois déclarer
                que, dans les circonstances de l’espèce, une question ou une exception
                n’a pas un caractère exclusivement préliminaire. » (Les italiques sont de
                moi.)


                                                                                                  50




6 Ord_1221.indb 97                                                                                      4/08/22 08:26

                              application de la ciedr (op. diss. sebutinde)               118

                   2. De mon point de vue, la majorité aurait dû se garder de conclure
                hâtivement que les demandes du Qatar n’entraient pas dans le champ
                d’application de la convention internationale sur l’élimination de toutes
                les formes de discrimination raciale (ci‑après la « CIEDR » ou la « conven-
                tion ») en se fondant sur les exposés des Parties à ce stade précoce de la
                procédure et aurait dû, au contraire, examiner soigneusement les éléments
                de preuve au stade du fond avant de parvenir à une quelconque conclu-
                sion. En particulier, la question de savoir si les mesures prises le 5 juin
                2017 par les Emirats arabes unis contre le Qatar et les Qatariens avaient
                ou non « pour but ou pour effet d’opérer une discrimination raciale », au
                sens du paragraphe 1 de l’article premier de la CIEDR, est délicate et
                complexe, et ne pouvait être tranchée qu’après un examen minutieux des
                éléments de preuve et des arguments présentés par les Parties au stade du
                fond. Il est regrettable que, du fait de l’approche adoptée par la majorité,
                les autres exceptions soulevées par les Emirats arabes unis n’aient pas été
                elles aussi examinées. Dans la présente opinion dissidente, je m’emploie-
                rai à montrer pourquoi la première exception préliminaire des Emirats
                arabes unis n’a pas, dans les circonstances de l’espèce, un caractère exclu-
                sivement préliminaire et devait au contraire être jointe au fond. Je formu-
                lerai également mon opinion sur les autres exceptions préliminaires
                soulevées par les Emirats arabes unis.


                                     II. Les conclusions des Parties

                                    A. Les griefs et demandes du Qatar
                    3. Le Qatar, en son nom propre et en qualité de parens patriae des
                Qatariens, priait respectueusement la Cour de dire et juger que les Emi-
                rats arabes unis, par l’intermédiaire de leurs organes et agents et d’autres
                personnes et entités exerçant la puissance publique, ainsi que par l’inter-
                médiaire d’autres agents agissant sur leurs instructions ou sous leur direc-
                tion et leur contrôle, avaient manqué aux obligations que leur imposent
                les articles 2, 4, 5, 6 et 7 de la CIEDR en prenant notamment les mesures
                illicites suivantes :
                a) en expulsant collectivement tous les Qatariens et en interdisant à tous
                   les Qatariens d’entrer sur le territoire émirien, au motif de leur origine
                   nationale ;
                b) en violant d’autres droits fondamentaux, dont le droit de se marier et
                   de choisir son conjoint, le droit à la liberté d’opinion et d’expression,
                   le droit à la santé et aux soins médicaux, le droit à l’éducation et à la
                   formation professionnelle, le droit à la propriété, le droit au travail, le
                   droit de prendre part aux activités culturelles et le droit à un traitement
                   égal devant les tribunaux ;
                c) en s’abstenant de condamner, voire en encourageant la haine raciale
                   contre le Qatar et les Qatariens, et en s’abstenant de prendre des

                                                                                           51




6 Ord_1221.indb 99                                                                               4/08/22 08:26

                                     application de la ciedr (op. diss. sebutinde)         119

                   mesures destinées à lutter contre les préjugés, notamment en incrimi-
                   nant toute expression de sympathie à l’égard du Qatar et des Qatariens,
                   en autorisant, en promouvant et en finançant une campagne interna-
                   tionale visant à dresser l’opinion publique et les médias sociaux contre
                   le Qatar, en réduisant les médias qatariens au silence et en appelant à
                   des attaques contre des entités qatariennes ; et
                d) en s’abstenant de protéger les Qatariens contre les actes de discrimina-
                   tion raciale et de leur offrir des voies de recours efficaces leur permet-
                   tant d’obtenir réparation de tels actes devant les tribunaux et autres
                   organismes émiriens 1.
                  4. En conséquence, le Qatar priait respectueusement la Cour d’ordon-
                ner aux Emirats arabes unis de prendre toutes les dispositions requises
                pour s’acquitter des obligations que leur impose la CIEDR, et notam-
                ment :
                a) de suspendre et de révoquer immédiatement les mesures discrimina-
                   toires actuellement en vigueur, dont, mais pas seulement, les directives
                   interdisant de « sympathiser » avec des Qatariens, et toute autre légis-
                   lation nationale discriminatoire de jure ou de facto à l’égard des Qata-
                   riens au motif de leur origine nationale ;
                b) de suspendre immédiatement toutes autres mesures incitant à la discri-
                   mination (y compris les campagnes médiatiques et le soutien à la dif-
                   fusion de messages à caractère discriminatoire) et d’incriminer de telles
                   mesures ;
                c) de s’acquitter des obligations qui leur sont faites par la convention de
                   condamner publiquement la discrimination raciale à l’égard des Qata-
                   riens, de poursuivre une politique tendant à éliminer la discrimination
                   raciale et de prendre des mesures pour lutter contre semblables
                   préjugés ;
                d) de s’abstenir de prendre toute autre mesure susceptible d’être discrimi-
                   natoire à l’égard des Qatariens relevant de leur juridiction ou se trou-
                   vant sous leur contrôle ;
                e) de rétablir les Qatariens dans leurs droits, notamment le droit de se
                   marier et de choisir son conjoint, le droit à la liberté d’opinion et d’ex-
                   pression, le droit à la santé et aux soins médicaux, le droit à l’éducation
                   et à la formation professionnelle, le droit à la propriété, le droit au
                   travail, le droit de prendre part aux activités culturelles et le droit à un
                   traitement égal devant les tribunaux, et de mettre en œuvre des mesures
                   pour garantir le respect de ces droits ;
                f) de donner des garanties et assurances de non-­répétition de leur conduite
                   illicite ; et
                g) de réparer intégralement, notamment par une indemnisation, le préju-
                   dice résultant de leurs actes commis en violation de la convention 2.


                      1   Requête du Qatar, p. 59 et 61, par. 65.
                      2   Ibid., p. 61, par. 66.

                                                                                            52




6 Ord_1221.indb 101                                                                               4/08/22 08:26

                              application de la ciedr (op. diss. sebutinde)                 120

                  5. Dans son mémoire, le Qatar, en son nom propre et en qualité de
                parens patriae des Qatariens, priait respectueusement la Cour de dire et
                juger que les Emirats arabes unis, par les actes et omissions de leurs
                organes et agents et de personnes et d’entités exerçant la puissance
                publique, ainsi que par l’intermédiaire d’autres agents agissant sur leurs
                instructions ou sous leur direction et leur contrôle, avaient manqué aux
                obligations qui leur incombent au titre des articles 2, 4, 5, 6 et 7 de la
                CIEDR, notamment :
                a) en expulsant collectivement tous les Qatariens du territoire émirien ;
                b) en appliquant l’interdiction formelle d’entrée et sa version modifiée en
                   violation des droits fondamentaux qui doivent être accordés à tous de
                   la même manière au titre de la convention, indépendamment de l’ori-
                   gine nationale, dont le droit à la famille, le droit à la liberté d’opinion
                   et d’expression, le droit à l’éduca­tion et à la formation professionnelle,
                   le droit à la propriété, le droit au travail et le droit à un traitement égal
                   devant les tribunaux ;
                c) en se livrant à des actes de discrimination raciale, en soutenant, en
                   appuyant et en encourageant ­celle-ci de toute autre manière, notam-
                   ment en incitant à la discrimination raciale à l’encontre des Qatariens,
                   plus particulièrement en incriminant toute expression de « sympathie »
                   à l’égard du Qatar et en organisant, en finançant et en promouvant
                   activement une campagne de haine contre le Qatar et les Qatariens,
                   négligeant ainsi d’annuler les lois et dispositions réglementaires ayant
                   pour effet de créer la discrimination raciale et de la perpétuer, de prendre
                   « toutes les mesures appropriées » pour lutter contre la propagation des
                   préjugés et des s­ téréotypes négatifs et de promouvoir la tolérance, l’en-
                   tente et l’amitié ; et
                d) en privant les Qatariens de la possibilité de se prévaloir, sur le fonde-
                   ment de la convention, d’une protection et de voies de recours effec-
                   tives, devant les tribunaux et autres organismes émiriens, contre les
                   actes de discrimination raciale, notamment du droit de demander répa-
                   ration à raison de tels actes.
                   6. Le Qatar priait également la Cour de dire et juger que les Emirats
                arabes unis avaient violé l’ordonnance en indication de mesures conserva-
                toires rendue le 23 juillet 2018 ; et qu’ils étaient tenus de cesser les viola-
                tions auxquelles ils se livraient, de réparer l’intégralité du préjudice moral
                et matériel causé par leurs actes et omissions internationalement illicites
                au regard de la CIEDR, et d’offrir des assurances et des garanties de non-­
                répétition.
                   7. En conséquence, le Qatar priait la Cour d’ordonner aux Emirats
                arabes unis :
                a) de cesser immédiatement les actes et omissions internationalement illi-
                   cites par lesquels ils contrevenaient au paragraphe 1 de l’article 2 et
                   aux articles 4, 5, 6 et 7 de la CIEDR ;

                                                                                             53




6 Ord_1221.indb 103                                                                                4/08/22 08:26

                                   application de la ciedr (op. diss. sebutinde)            121

                b) de réparer intégralement les dommages causés par leurs actes, au
                   moyen notamment i) de la restitution, en levant l’interdiction d’entrée
                   dans sa version modifiée en ce qu’elle s’applique collectivement aux
                   Qatariens au motif de leur origine nationale ; ii) d’une indemnisation
                   visant à réparer le préjudice matériel et moral subi par le Qatar et les
                   Qatariens, dont le montant serait déterminé lors d’une phase distincte
                   de la présente procédure ; et iii) d’une satisfaction prenant la forme
                   d’une déclaration d’illicéité et d’excuses présentées au Qatar et aux
                   Qatariens ; et
                c) d’offrir au Qatar des assurances et des garanties écrites de
                   non-­répétition.

                              B. Les exceptions préliminaires des Emirats arabes unis

                   8. Les Emirats arabes unis ont soulevé trois exceptions préliminaires à
                la compétence de la Cour et à la recevabilité des demandes du Qatar, au
                motif que :
                a) le différend entre les Parties n’entrait pas dans le champ d’application
                   ratione materiae de la CIEDR, les mesures adoptées par les Emirats
                   arabes unis visant les ressortissants qatariens sur la base de leur « natio-
                   nalité » et non de leur « origine nationale » 3 ;
                b) le Qatar n’avait pas satisfait aux conditions procédurales préalables de
                   négociation ni dûment suivi les procédures devant le Comité de la
                   CIEDR prévues aux articles 11 à 13 de la convention avant de recourir
                   au règlement judiciaire par la Cour, comme prescrit à l’article 22 4 ; et

                c) l’introduction, par le Qatar, d’une instance parallèle devant la Cour
                   concernant le même différend, alors que la procédure prévue à l’ar-
                   ticle 11 était pendante devant le Comité, rendait irrecevable la requête
                   du Qatar 5.


                            III. La compétence de la Cour au titre de l’article 22
                                                de la CIEDR

                      9. L’article 22 de la CIEDR dispose ce qui suit :
                             « Tout différend entre deux ou plusieurs Etats parties touchant
                          l’interprétation ou l’application de la présente Convention qui n’aura
                          pas été réglé par voie de négociation ou au moyen des procédures
                          expressément prévues par ladite Convention sera porté, à la requête


                      3 Exceptions préliminaires des Emirats arabes unis, partie III.
                      4 Ibid., partie IV.
                      5 Ibid., partie V.



                                                                                             54




6 Ord_1221.indb 105                                                                                4/08/22 08:26

                                 application de la ciedr (op. diss. sebutinde)                             122

                      de toute partie au différend, devant la Cour internationale de Justice
                      pour qu’elle statue à son sujet, à moins que les parties au différend ne
                      conviennent d’un autre mode de règlement. » (Les italiques sont de
                      moi.)
                  10. A la lumière des exposés écrits et oraux des Parties, la Cour, pour
                déterminer si elle a ou non compétence ratione materiae pour connaître
                des demandes du Qatar en vertu de l’article 22 de la CIEDR, doit tenir
                compte des facteurs suivants :
                a) Quel est l’objet du différend entre le Qatar et les Emirats arabes unis ?
                   
                b) Le différend concerne-t-il l’interprétation ou l’application de la CIEDR
                   au sens de l’article 22 ou les demandes du Qatar sortent-elles du champ
                   d’application de la convention par le jeu des ­exceptions prévues aux
                   paragraphes 2 et 3 de l’article premier ?
                c) Si tel est le cas, le Qatar s’est-il conformé aux exigences procédurales
                   visées à l’article 22 ou, subsidiairement, les Parties ont-elles convenu
                   d’un autre mode de règlement de leur différend avant de saisir la Cour ?
                d) Enfin, les demandes du Qatar sont-elles recevables ?
                  J’examinerai brièvement ces points l’un après l’autre, en commençant
                par le premier.

                       A. Objet du différend entre le Qatar et les Emirats arabes unis
                   11. Aux termes du paragraphe 1 de l’article 40 du Statut de la Cour et
                du paragraphe 1 de l’article 38 de son Règlement, le demandeur est tenu
                d’indiquer dans sa requête l’« objet du différend » et de spécifier la « nature
                précise de la demande » 6. En outre, la Cour doit elle-même définir, sur
                une base objective, l’objet du différend, en circonscrivant le véritable pro-
                blème en cause et en précisant l’objet de la demande 7. A cet effet, la Cour
                examine le différend tel qu’il est formulé dans la requête, y compris le chef
                de compétence invoqué par le demandeur, ainsi que les exposés écrits et
                oraux des parties 8.

                    6 Obligation de négocier un accès à l’océan Pacifique (Bolivie c. Chili), exception prélimi-

                naire, arrêt, C.I.J. Recueil 2015 (II), p. 602, par. 25 ; Application de la convention interna-
                tionale pour la répression du financement du terrorisme et de la convention internationale sur
                l’élimination de toutes les formes de discrimination raciale (Ukraine c. Fédération de Russie),
                exceptions préliminaires, arrêt, C.I.J. Recueil 2019 (II), p. 575, par. 24.
                    7 Obligation de négocier un accès à l’océan Pacifique (Bolivie c. Chili), exception prélimi-

                naire, arrêt, C.I.J. Recueil 2015 (II), p. 602, par. 26.
                    8 Voir ibid., p. 602‑603, par. 26 : « [L]a Cour se fonde sur la requête, ainsi que sur les

                exposés écrits et oraux des parties. Elle tient notamment compte des faits que le deman-
                deur invoque à l’appui de sa demande (voir Essais nucléaires (Australie c. France), arrêt,
                C.I.J. Recueil 1974, p. 263, par. 30 ; Essais nucléaires (Nouvelle-­Zélande c. France), arrêt,
                C.I.J. Recueil 1974, p. 467, par. 31 ; Compétence en matière de pêcheries (Espagne c. Canada),
                compétence de la Cour, arrêt, C.I.J. Recueil 1998, p. 449, par. 31 ; p. 449‑450, par. 33). »


                                                                                                             55




6 Ord_1221.indb 107                                                                                                4/08/22 08:26

                                application de la ciedr (op. diss. sebutinde)                         123

                  12. Vu le différend tel qu’il est formulé dans la requête, l’objet des
                demandes du Qatar, le chef de compétence sur lequel celles‑ci reposent,
                ainsi que les exposés écrits et oraux des Parties, l’objet du différend réside
                dans la question de savoir si les Emirats arabes unis, par les mesures qu’ils
                ont prises le 5 juin 2017 et ultérieurement contre le Qatar et les Qatariens,
                ont manqué aux obligations que leur impose la CIEDR.

                             B. Le différend entre-t-il dans le champ d’application
                                       ratione materiae de la CIEDR ?
                   13. Pour pouvoir se prononcer sur la question de savoir si le différend
                en l’espèce concerne ou non l’interprétation ou l’application de la CIEDR,
                la Cour devait déterminer si les actes dont le Qatar tire grief (à savoir les
                mesures mises en place par les Emirats arabes unis le 5 juin 2017 à l’en-
                contre des Qatariens résidant aux Emirats arabes unis) entrent dans
                le champ d’application ratione materiae du paragraphe 1 de l’article pre-
                mier de la CIEDR ; ou, subsidiairement, si ces actes sortent du champ
                d’application de la CIEDR par le jeu des exceptions prévues aux para-
                graphes 2 et 3 de l’article premier, comme le soutiennent les Emirats
                arabes unis.
                   14. La Cour a déclaré, dans l’affaire des Plates‑formes pétrolières 9 et
                dans celle relative à Certains actifs iraniens 10, que, pour déterminer si elle
                a compétence ratione materiae au titre d’une clause compromissoire visant
                les différends concernant l’interprétation ou l’application d’un traité, il lui
                faut rechercher si les actes dont le demandeur tire grief « entrent dans les
                prévisions » du traité contenant la clause. Au stade de la compétence, un
                examen approfondi, par la Cour, des actes illicites reprochés au défendeur
                ou de la plausibilité des griefs du demandeur ne se justifie pas. La tâche
                de la Cour, telle que définie à l’article 79 de son Règlement, est d’exami-
                ner les points de droit et de fait pertinents au regard de l’exception d’in-
                compétence soulevée 11.
                   15. En l’espèce, la Cour s’est déjà prononcée dans son ordonnance en
                indication de mesures conservatoires dans les termes suivants :
                         « 27. De l’avis de la Cour, les actes dont le Qatar fait état, en par-
                      ticulier l’annonce par les Emirats arabes unis, aux termes de la décla-
                      ration du 5 juin 2017 — qui aurait ciblé les Qatariens au motif de
                      leur origine nationale —, selon laquelle les Qatariens devaient quitter


                   9 Plates-­formes pétrolières (République islamique d’Iran c. Etats-Unis d’Amérique),
                exception préliminaire, arrêt, C.I.J. Recueil 1996 (II), p. 809‑810, par. 16.
                   10 Certains actifs iraniens (République islamique d’Iran c. Etats-Unis d’Amérique),

                exceptions préliminaires, arrêt, C.I.J. Recueil 2019 (I), p. 23, par. 36.
                   11 Application de la convention internationale pour la répression du financement du

                terrorisme et de la convention internationale sur l’élimination de toutes les formes de
                discrimi­nation raciale (Ukraine c. Fédération de Russie), exceptions préliminaires, arrêt,
                C.I.J. Recueil 2019 (II), p. 584, par. 57-58.

                                                                                                        56




6 Ord_1221.indb 109                                                                                           4/08/22 08:26

                                 application de la ciedr (op. diss. sebutinde)                        124

                        le territoire dans un délai de 14 jours avec interdiction d’y revenir, et
                        les restrictions présumées qui s’en sont suivies, notamment l’entrave
                        à l’exercice de leur droit de se marier et de choisir leur conjoint, leur
                        droit à l’éducation, leur droit aux soins médicaux et leur droit à un
                        traitement égal devant les tribunaux, sont susceptibles d’entrer dans
                        le champ d’application ratione materiae de la CIEDR. La Cour
                        considère que, si les Parties s’opposent sur le point de savoir si la
                        discrimination fondée sur l’« origine nationale », telle que visée au
                        paragraphe 1 de l’article premier de la CIEDR, englobe la discrimi-
                        nation fondée sur la « nationalité actuelle » des intéressés, point n’est
                        besoin, au vu de ce qui précède, qu’elle décide à ce stade de la procé-
                        dure laquelle de ces interprétations divergentes de la convention est
                        correcte.
                           28. La Cour conclut que les éléments susmentionnés suffisent, à ce
                        stade, à établir l’existence entre les Parties d’un différend touchant
                        l’interprétation ou l’application de la CIEDR. » 12
                Je ne vois aucune raison, au stade actuel de la procédure, qui justifie que
                la Cour s’écarte de sa position antérieure.
                       C. Subsidiairement, les demandes du Qatar sortent-elles du champ
                         d’application de la CIEDR par le jeu des exceptions énoncées
                                  aux paragraphes 2 ou 3 de l’article premier ?
                   16. Le paragraphe 1 de l’article premier de la convention définit la « dis-
                crimination raciale » comme :
                        « toute distinction, exclusion, restriction ou préférence fondée sur la
                        race, la couleur, l’ascendance ou l’origine nationale ou ethnique, qui
                        a pour but ou pour effet de détruire ou de compromettre la recon-
                        naissance, la jouissance ou l’exercice, dans des conditions d’égalité,
                        des droits de l’homme et des libertés fondamentales dans les domaines
                        politique, économique, social et culturel ou dans tout autre domaine
                        de la vie publique » (les italiques sont de moi).
                      17. Le paragraphe 2 de l’article premier dispose que la CIEDR
                        « ne s’applique pas aux distinctions, exclusions, restrictions ou préfé-
                        rences établies par un Etat partie à la Convention selon qu’il s’agit de
                        ses ressortissants ou de non‑ressortissants ».
                      18. Le paragraphe 3 de l’article premier prévoit que
                        « [a]ucune disposition de la présente Convention ne peut être inter-
                        prétée comme affectant de quelque manière que ce soit les disposi-


                   12 Application de la convention internationale sur l’élimination de toutes les formes de

                discrimination raciale (Qatar c. Emirats arabes unis), mesures conservatoires, ordonnance
                du 23 juillet 2018, C.I.J. Recueil 2018 (II), p. 417, par. 27 et 28.

                                                                                                        57




6 Ord_1221.indb 111                                                                                           4/08/22 08:26

                                 application de la ciedr (op. diss. sebutinde)                             125

                      tions législatives des Etats parties à la Convention concernant la
                      nationalité, la citoyenneté ou la naturalisation, à condition que ces
                      dispositions ne soient pas discriminatoires à l’égard d’une nationalité
                      particulière ».
                   19. La Cour a dit, en l’affaire Ukraine c. Fédération de Russie, qu’aux
                fins de déterminer si elle a compétence ratione materiae au titre de la
                CIEDR, elle n’a pas besoin de s’assurer que les mesures dont le deman-
                deur tire grief constituent effectivement une « discrimination raciale » au
                sens du paragraphe 1 de l’article premier de la convention ; elle n’a pas non
                plus à établir si, et dans quelle mesure, certains actes pourraient être cou-
                verts par les paragraphes 2 et 3 du même article. Ces deux questions
                portent sur des points de fait, largement tributaires des éléments de preuve
                relatifs au but ou à l’effet des mesures alléguées par le demandeur, et
                relèvent donc de l’examen au fond, si l’affaire doit se poursuivre jusqu’à ce
                stade. Au stade actuel de la présente procédure, la Cour devait seulement
                déterminer si les mesures dont le Qatar tire grief ciblent un groupe protégé
                sur la base de l’origine nationale ou ethnique et si elles sont susceptibles de
                porter atteinte à la jouissance de droits protégés par la convention 13.
                   20. En la présente instance, le Qatar soutient que les Qatariens consti-
                tuent un peuple protégé ayant une origine nationale historico-­culturelle
                distincte et il a présenté des rapports d’experts à l’appui de cette affirma-
                tion, que les Emirats arabes unis n’ont pas réfutés 14. Le Qatar fait égale-
                ment valoir que les mesures prises par le défendeur à l’encontre de ses
                ressortissants « ont eu pour but et pour effet » d’opérer une discrimination
                raciale à l’égard des nationaux qatariens au sens du paragraphe 1 de l’ar-
                ticle premier de la CIEDR. De toute évidence, ces éléments de preuve
                devaient faire l’objet d’un examen et d’une vérification au fond, plutôt
                qu’au stade actuel de la procédure. Selon moi, la distinction est ténue
                entre « origine nationale qatarienne » et « nationalité ou citoyenneté qata-
                rienne », et elle est rendue particulièrement floue par les circonstances de
                l’espèce. Comme il a été dit précédemment, la question de savoir si les
                mesures prises par les Emirats arabes unis contre le Qatar et les Qatariens
                le 5 juin 2017 avaient ou non « pour but ou pour effet d’opérer une discri-
                mination raciale » au sens du paragraphe 1 de l’article premier de la
                CIEDR est délicate et complexe, et ne peut être tranchée qu’après un
                examen minutieux des éléments de preuve et des arguments avancés par
                les Parties, au stade du fond. Dans le présent arrêt, la majorité s’est bor-

                   13 Application de la convention internationale pour la répression du financement du

                terrorisme et de la convention internationale sur l’élimination de toutes les formes de discri­-
                mination raciale (Ukraine c. Fédération de Russie), exceptions préliminaires, arrêt,
                C.I.J. Recueil 2019 (II), p. 595, par. 94 et 95.
                   14 Mémoire du Qatar, vol. I, p. 131-134, par. 3.96-3.100, et vol. VI, annexe 162, rapport

                d’expert de M. J. E. Peterson en date du 9 avril 2019, contenant une description docu-
                mentée des Qatariens, « peuple distinct … groupe de personnes qui appartiennent à une
                communauté historico-­culturelle existant de longue date, définie par un héritage distinct,
                des appartenances familiales ou tribales particulières, des traditions nationales et une
                culture partagées, et des liens géographiques avec la péninsule du Qatar ».

                                                                                                             58




6 Ord_1221.indb 113                                                                                                4/08/22 08:26

                                application de la ciedr (op. diss. sebutinde)                         126

                née à mener un débat académique sur les termes « nationalité actuelle » et
                « origine nationale » et n’a manifestement pas examiné les éléments de
                preuve détaillés produits par le demandeur à l’appui de son grief de « dis-
                crimination indirecte » avant de parvenir à la conclusion énoncée aux
                paragraphes 113 et 114.
                   21. A un stade antérieur de la procédure, alors qu’elle examinait la
                plausibilité des droits revendiqués par le Qatar, la Cour avait noté ce qui
                suit :
                      « au vu des éléments de preuve que les Parties ont produits … les
                      mesures adoptées par les Emirats arabes unis le 5 juin 2017 visaient
                      uniquement les Qatariens et non les autres non-­ressortissants rési-
                      dant sur le territoire des Emirats arabes unis. [La Cour] observe éga-
                      lement que ces mesures étaient dirigées à l’encontre de tous les
                      Qatariens résidant aux Emirats arabes unis, sans considération de la
                      situation individuelle des personnes concernées. Il appert donc que
                      certains des actes dont le Qatar tire grief peuvent constituer des actes
                      de discrimination raciale au sens de la convention. En conséquence,
                      la Cour conclut qu’au moins certains des droits revendiqués par le
                      Qatar au titre de l’article 5 de la CIEDR sont plausibles. Tel est le
                      cas, par exemple, s’agissant de la discrimination raciale prétendu-
                      ment subie dans l’exercice de droits tels que le droit de se marier et
                      de choisir son conjoint, le droit à l’éducation, ainsi que le droit à la
                      liberté de circulation et le droit d’accès à la justice. » 15
                   22. Au stade actuel de la compétence, je ne vois aucune raison de
                s’écarter de la conclusion antérieure de la Cour, selon laquelle au moins
                certains des actes dont le Qatar tire grief sont susceptibles de constituer
                des actes de discrimination raciale au sens de la CIEDR. Les demandes
                du Qatar entrent donc dans le champ d’application ratione materiae de la
                convention. A cet égard, je suis d’avis, après mûre réflexion, que l’ap-
                proche adoptée par la majorité, qui revient à subordonner la compétence
                ratione materiae de la Cour à une définition ou à une analyse théorique de
                l’expression « origine nationale » sans prendre en considération les faits et
                éléments de preuve présentés par le Qatar pour étayer ses demandes (voir
                les paragraphes 71 à 105), ne sert pas les intérêts de la justice. De la même
                façon, les questions examinées aux paragraphes 109 et 110 concernant les
                mesures que le Qatar qualifie de « discrimination indirecte » sont des ques-
                tions qu’il convenait d’examiner au stade du fond, à la lumière des faits,
                des éléments de preuve et des arguments des Parties, avant de pouvoir
                conclure que les demandes du Qatar excèdent la portée ratione materiae
                de la compétence de la Cour.
                   23. Pour ce qui concerne l’exception préliminaire soulevée par les Emi-
                rats arabes unis au motif que les griefs du Qatar relèvent des exceptions

                   15 Application de la convention internationale sur l’élimination de toutes les formes de

                discrimination raciale (Qatar c. Emirats arabes unis), mesures conservatoires, ordonnance
                du 23 juillet 2018, C.I.J. Recueil 2018 (II), p. 427, par. 54.

                                                                                                        59




6 Ord_1221.indb 115                                                                                           4/08/22 08:26

                                 application de la ciedr (op. diss. sebutinde)                             127

                prévues au paragraphe 2 de l’article premier et qu’ils n’entrent donc pas
                dans le champ d’application ratione materiae de la CIEDR, ma position
                mûrement réfléchie est par conséquent que cette exception n’a pas un
                caractère exclusivement préliminaire et qu’elle ne peut être dûment tran-
                chée qu’après un examen détaillé des éléments de preuve au stade du
                fond.
                   24. J’en viens maintenant à la deuxième exception préliminaire soulevée
                par les Emirats arabes unis, à savoir que le Qatar n’a pas satisfait aux
                exigences procédurales prévues par l’article 22 de la CIEDR avant de sai-
                sir la Cour.

                 D. Le Qatar s’est-il conformé aux exigences procédurales de l’article 22
                 de la CIEDR ou, subsidiairement, les Parties ont-elles convenu d’un autre
                  mode de règlement de leur différend avant de le porter devant la Cour ?
                   25. Afin de répondre à cette question, la Cour doit rechercher si le
                Qatar a satisfait à l’une des conditions procédurales énoncées à l’article 22
                avant de saisir la Cour. Subsidiairement, dans l’éventualité où le Qatar
                aurait opté pour plusieurs modes de règlement (négociations, procédures
                prévues par la CIEDR et règlement judiciaire), la Cour doit déterminer si,
                préalablement à sa saisine, le demandeur était tenu d’épuiser les voies de
                négociation et les procédures prévues par la CIEDR.
                   26. Les deux Parties admettent que la compétence conférée à la Cour
                par l’article 22 de la CIEDR se limite aux différends « qui n’aur[ont] pas
                été réglé[s] par voie de négociation ou au moyen des procédures expressé-
                ment prévues par ladite Convention ». Elles reconnaissent également
                n’avoir pas convenu d’« un autre mode de règlement ». Selon la jurispru-
                dence établie par l’affaire Ukraine c. Fédération de Russie, les conditions
                préalables énoncées à l’article 22 forment une alternative et ne sont pas
                cumulatives 16. Dans cette instance-là, la Cour s’était prononcée en ces
                termes :
                         « 110. La Cour estime dès lors que la « négociation » et les « procé-
                      dures expressément prévues par [la] Convention » constituent deux
                      moyens de parvenir au même objectif, à savoir le règlement d’un dif-
                      férend par voie d’accord. La négociation et la procédure sous les aus-
                      pices du Comité reposent l’une et l’autre sur la volonté des Etats
                      parties de rechercher un accord pour régler leur différend. Il s’ensuit
                      que, si elles devaient être tenues pour des conditions cumulatives, les
                      Etats devraient tenter de négocier en vue de convenir d’un règlement
                      de leur différend puis, après l’échec de leurs négociations, porter la
                      question devant le Comité en vue d’engager une nouvelle négociation


                   16 Application de la convention internationale pour la répression du financement du

                terrorisme et de la convention internationale sur l’élimination de toutes les formes de discri­-
                mination raciale (Ukraine c. Fédération de Russie), exceptions préliminaires, arrêt,
                C.I.J. Recueil 2019 (II), p. 599‑600, par. 110‑113.

                                                                                                             60




6 Ord_1221.indb 117                                                                                                4/08/22 08:26

                               application de la ciedr (op. diss. sebutinde)                128

                      visant, là encore, à convenir d’un règlement. La Cour estime que
                      pareille interprétation n’est pas étayée par le contexte de l’article 22
                      de la CIEDR, dont il ressort plutôt qu’il ne serait pas raisonnable
                      d’imposer aux Etats parties ayant déjà échoué dans leur tentative de
                      règlement par voie de négociation d’engager une nouvelle série de
                      négociations conformément aux modalités prévues aux articles 11
                      à 13 de la CIEDR.
                         111. La Cour estime que l’article 22 de la CIEDR doit également
                      être interprété à la lumière de l’objet et du but de la convention. Au
                      paragraphe 1 de l’article 2 de la CIEDR, les Etats parties s’engagent
                      à éliminer la discrimination raciale « sans retard ». Aux articles 4 et 7,
                      ils s’engagent à éliminer toute incitation à la discrimination raciale et
                      à lutter contre les préjugés conduisant à une telle discrimination en
                      adoptant « immédiatement des mesures positives », selon la première
                      de ces dispositions, et des « mesures immédiates et efficaces », aux
                      termes de la seconde. Le préambule de la CIEDR met encore en
                      exergue la détermination des Etats à prendre toutes les mesures néces-
                      saires pour l’élimination « rapide » de la discrimination raciale. La
                      Cour considère, au regard de ces dispositions, que les Etats parties
                      avaient pour objectif d’éliminer effectivement et rapidement toutes les
                      formes de discrimination raciale. Or un tel objectif pourrait, de l’avis
                      de la Cour, être plus difficile à atteindre si les conditions procédurales
                      préalables énoncées à l’article 22 étaient cumulatives.
                         112. La Cour relève que les deux Parties invoquent les travaux
                      préparatoires de la CIEDR à l’appui de leurs arguments respectifs
                      concernant le caractère alternatif ou cumulatif des conditions procé-
                      durales préalables énoncées à l’article 22 de cet instrument. Le carac-
                      tère alternatif des conditions procédurales préalables ressortant
                      suffisamment clairement de l’interprétation du sens ordinaire des
                      termes de l’article 22 lus dans leur contexte et à la lumière de l’objet
                      et du but de la convention, la Cour est d’avis que point n’est besoin
                      pour elle d’examiner les travaux préparatoires de la CIEDR.
                         113. La Cour conclut que l’article 22 de la CIEDR subordonne sa
                      compétence au respect de conditions préalables de caractère alterna-
                      tif. Le Comité de la CIEDR n’ayant pas été saisi du différend entre
                      les Parties, la Cour recherchera seulement si ­celles-ci ont tenté d’en
                      négocier le règlement. »
                   27. Dans la présente instance, les Parties ont bien engagé les procédures
                devant le Comité et la commission de conciliation prévues par les
                articles 11 et 13 de la CIEDR. La question est donc de savoir si le Qatar
                aurait d’abord dû épuiser, comme condition préalable, les voies des négo-
                ciations bilatérales et de la conciliation devant le Comité avant de recou-
                rir au règlement judiciaire.
                   28. Il est également rappelé que le Qatar a fondé la compétence de la
                Cour sur l’échec des négociations bilatérales visées à l’article 22, et non
                sur l’épuisement de la procédure prévue à l’article 11 qu’il a initiée le

                                                                                             61




6 Ord_1221.indb 119                                                                                4/08/22 08:26

                                application de la ciedr (op. diss. sebutinde)                         129

                8 mars 2018 17. Pour ce qui est de la condition de négociations bilatérales
                préalables, la Cour a, en l’espèce, déjà conclu ce qui suit dans son ordon-
                nance en indication de mesures conservatoires :
                          « 37. La Cour note que les Parties n’ont pas contesté que des ques-
                      tions relatives aux mesures que les Emirats arabes unis ont prises au
                      mois de juin 2017 ont été soulevées par des représentants du Qatar à
                      plusieurs reprises dans des enceintes internationales, y compris
                      ­l’Organisation des Nations Unies, en présence de représentants des
                       Emirats arabes unis. Ainsi, au cours de la trente-­septième session du
                       Conseil des droits de l’homme des Nations Unies, en février 2018, le
                       ministre qatarien des affaires étrangères s’est référé aux « violations
                       des droits de l’homme causées par le blocus injuste et les mesures
                       coercitives unilatérales imposées à [son] pays, qui ont été confirmées
                       par le … rapport de la mission technique du Haut-­Commissariat des
                       Nations Unies aux droits de l’homme », et les Emirats arabes unis
                       ont, de concert avec Bahreïn, l’Arabie saoudite et l’Egypte, publié
                       une déclaration conjointe « en réponse aux observations » formulées
                       par le ministre qatarien.
                          38. La Cour observe en outre que, dans une lettre datée du 25 avril
                       2018 et adressée au ministre d’Etat des affaires étrangères des Emi-
                       rats arabes unis, le ministre d’Etat des affaires étrangères du Qatar,
                       se référant aux violations alléguées résultant des mesures prises par
                       les Emirats arabes unis à partir du 5 juin 2017, a déclaré qu’« il [était]
                       nécessaire d’engager des négociations afin de mettre un terme à ces
                       violations et à leurs effets dans un délai ne dépassant pas deux
                       semaines ». Elle considère que cette lettre contenait une offre du
                       Qatar de négocier avec les Emirats arabes unis au sujet du respect,
                       par ces derniers, des obligations de fond que leur impose la CIEDR.
                       Au vu de ce qui précède, et étant donné que le défendeur n’a pas
                       répondu à cette invitation formelle de négocier, la Cour est d’avis
                       que les questions soulevées en la présente espèce n’avaient pas pu
                       être réglées par voie de négociation au moment du dépôt de la
                       requête. » 18
                   29. Il est clair que le Qatar a satisfait à la condition de négociations
                bilatérales préalables avant de saisir la Cour. Au vu de ce qui précède, la
                Cour devait déterminer si le Qatar avait effectivement l’obligation d’épui-
                ser les autres procédures expressément prévues par la CIEDR.



                   17 Le 8 mars 2018, le Qatar a soumis au Comité pour l’élimination de la discrimination

                raciale une communication par laquelle il demandait que les Emirats arabes unis prennent
                toutes les dispositions nécessaires pour mettre un terme aux mesures adoptées et appliquées
                depuis le 5 juin 2017 (voir le paragraphe 31 de l’arrêt).
                   18 Application de la convention internationale sur l’élimination de toutes les formes de

                discrimination raciale (Qatar c. Emirats arabes unis), mesures conservatoires, ordonnance
                du 23 juillet 2018, C.I.J. Recueil 2018 (II), p. 420, par. 37-38.

                                                                                                        62




6 Ord_1221.indb 121                                                                                           4/08/22 08:26

                                application de la ciedr (op. diss. sebutinde)                         130

                             E. Le Qatar était-il tenu d’épuiser les procédures
                        devant la commission de conciliation avant de saisir la Cour ?
                   30. Il n’est pas contesté que le Qatar a porté devant le Comité de la
                CIEDR, avant de les soumettre à la Cour, ses griefs à l’égard des Emirats
                arabes unis. Le Comité a, à son tour, renvoyé le différend opposant les
                Parties à la commission de conciliation et, à ce jour, cette procédure est
                toujours en cours. Les Parties affirment toutes deux qu’elles y participent
                pleinement et « de bonne foi ». Contrairement aux négociations bilatérales
                auxquelles il est fait référence au début de l’article 22 de la CIEDR, les
                procédures devant la commission de conciliation sont tripartites et conci-
                liatoires. Dans leurs plaidoiries, les Emirats arabes unis ont soutenu que
                le Qatar avait l’obligation d’épuiser d’abord les procédures devant la
                commission avant toute saisine de la Cour. Invoquant la litispendance 19
                et le principe electa una via 20, ils ont fait valoir que la possibilité demeu-
                rait que les deux voies (conciliation et règlement judiciaire) débouchent
                sur des conclusions contradictoires et que, partant, le Qatar aurait dû
                attendre « de savoir si ces procédures [avaient] ou non permis de régler [l]e
                différend » avant de rechercher un règlement judiciaire 21.
                   31. Le texte de l’article 22 de la CIEDR ne requiert pas expressément
                qu’une partie ait épuisé les procédures prévues par la convention pour
                pouvoir saisir unilatéralement la Cour. Le libellé de cette disposition ne
                peut être comparé, par exemple, à l’article IV du pacte de Bogotá, qui
                dispose que, « [l]orsque l’une des procédures pacifiques [a] été entamée,
                soit en vertu d’un accord entre les parties, soit en exécution du présent
                Traité, ou d’un pacte antérieur, il ne p[eut] être recouru à aucune autre
                avant l’épuisement de celle déjà entamée » (les italiques sont de moi).
                   32. Les deux Parties reconnaissent que le Comité de la CIEDR et la
                procédure devant la Cour ont des rôles liés mais fondamentalement diffé-
                rents s’agissant de résoudre des différends entre des Etats parties à la
                convention. Le Comité œuvre à la conciliation et émet des recommanda-
                tions, tandis que la Cour rend des décisions de nature juridique et contrai-
                gnante. Par conséquent, ces deux procédures peuvent être suivies en
                parallèle par le Qatar sans être incompatibles.
                   33. En outre, dans son ordonnance en indication de mesures conserva-
                toires, au sujet de la seconde condition ayant trait aux « procédures
                expressément prévues par la convention », la Cour a déclaré ce qui suit :
                         « 39. La Cour … rappelle que, aux termes de l’article 11 de cet ins-
                      trument, « [s]i un Etat partie estime qu’un autre Etat également par-


                    19 Principe qui veut que quiconque acquiert des intérêts dans un bien faisant l’objet

                d’une procédure judiciaire pendante le fait sous réserve de la décision qui sera rendue sur
                les droits des parties à la ladite procédure.
                    20 Principe qui veut que quiconque a opté pour un mode donné de règlement d’un diffé-

                rend ne peut en utiliser un autre.
                    21 CR 2020/6, p. 53‑67, par. 1-32 (Forteau).



                                                                                                        63




6 Ord_1221.indb 123                                                                                           4/08/22 08:26

                                application de la ciedr (op. diss. sebutinde)                         131

                      tie n’applique pas les dispositions de la présente convention », il peut
                      appeler l’attention du Comité pour l’élimination de la discrimination
                      raciale sur la question. La Cour note que le Qatar a, le 8 mars 2018,
                      adressé au Comité une communication au titre de l’article 11 de la
                      convention. Elle observe toutefois que le demandeur ne se fonde pas
                      sur cette communication aux fins de démontrer que la Cour a compé-
                      tence prima facie en la présente espèce. Quoique les Parties soient en
                      désaccord sur le point de savoir si les négociations et le recours aux
                      procédures visées à l’article 22 de la CIEDR constituent des condi-
                      tions préalables alternatives ou cumulatives auxquelles il doit être
                      satisfait avant toute saisine de la Cour, cette dernière est d’avis
                      qu’elle n’a pas à se prononcer sur cette question à ce stade de la pro-
                      cédure (voir Application de la convention internationale pour la répres-
                      sion du financement du terrorisme et de la convention internationale
                      sur l’élimination de toutes les formes de discrimination raciale (Ukraine
                      c. Fédération de Russie), mesures conservatoires, ordonnance du
                      19 avril 2017, C.I.J. Recueil 2017, p. 125‑126, par. 60). La Cour n’es-
                      time pas non plus nécessaire, aux fins du présent examen, de détermi-
                      ner si un principe electa una via ou une exception de litispendance
                      seraient applicables dans le cas d’espèce.
                         40. Au vu de l’ensemble des éléments exposés c­ i-­dessus, la Cour
                      estime que les conditions procédurales préalables à sa saisine énon-
                      cées à l’article 22 de la CIEDR apparaissent, à ce stade, avoir été
                      remplies. » 22 (Les italiques sont de moi.)
                   34. J’estime par conséquent que le Qatar n’était pas tenu d’épuiser les
                procédures devant la commission de conciliation avant de saisir la Cour.
                J’aurais donc rejeté la deuxième exception préliminaire des Emirats arabes
                unis. Cela m’amène à la troisième exception préliminaire des Emirats
                arabes unis, autrement dit à la question de savoir si les demandes du
                Qatar sont irrecevables parce que c­ elui-ci aurait commis un abus de pro-
                cédure.

                               F. Les demandes du Qatar sont-elles irrecevables
                                          pour abus de procédure ?
                   35. A l’audience, les Emirats arabes unis ont renoncé à leur troisième
                exception préliminaire relative à un « abus de procédure » 23. Quoi qu’il en
                soit, selon la jurisprudence bien établie de la Cour, une demande fondée
                sur un titre de compétence valable ne peut être contestée pour « abus de
                procédure » que dans des « circonstances exceptionnelles », ce qui est un
                critère exigeant. Selon moi, il ne faut pas présumer à la légère que le Qatar
                a commis un abus de procédure en l’absence d’éléments prouvant claire-

                   22 Application de la convention internationale sur l’élimination de toutes les formes de

                discrimination raciale (Qatar c. Emirats arabes unis), mesures conservatoires, ordonnance
                du 23 juillet 2018, C.I.J. Recueil 2018 (II), p. 420‑421, par. 39-40.
                   23 Plaidoirie de sir Daniel Bethlehem.



                                                                                                        64




6 Ord_1221.indb 125                                                                                           4/08/22 08:26

                             application de la ciedr (op. diss. sebutinde)           132

                ment que des circonstances exceptionnelles permettent de conclure à un
                tel abus. Les demandes du Qatar sont recevables et la troisième exception
                préliminaire aurait dû être rejetée.


                                            IV. Conclusion

                   36. En conclusion, la première exception préliminaire des Emirats
                arabes unis n’a pas un caractère exclusivement préliminaire et aurait dû
                être jointe au fond. La Cour aurait dû rejeter les deuxième et troisième
                exceptions préliminaires des Emirats arabes unis et conclure qu’elle a
                compétence et que les demandes du Qatar sont recevables.

                (Signé) Julia Sebutinde.




                                                                                      65




6 Ord_1221.indb 127                                                                         4/08/22 08:26

